Citation Nr: 1136673	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-39 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for a right thigh strain.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for left knee strain.

5.  Entitlement to service connection for a dental disorder for compensation purposes.

6.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 10, 2010.

7.  Entitlement to a rating in excess of 30 percent for PTSD from February 10, 2010.  

8.  Entitlement to a rating in excess of 10 percent for thoracolumbar spine strain.

9.  Entitlement to a rating in excess of 10 percent for right knee strain.

10.  Entitlement to a compensable rating for bilateral plantar fasciitis with pes planus.

11.  Entitlement to a compensable rating for residual left hand scars.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2007 and February 2008 by the Salt Lake City, Utah, and Denver, Colorado, Regional Offices (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board notes that the February 2008 rating decision noted the Veteran's claim for entitlement for a dental disorder for treatment purposes had been referred to the appropriate VA Medical Center for adjudication.  There is no indication of any subsequent action as to this matter.  As this matter has not been adjudicated by an Agency of Original Jurisdiction (AOJ) and perfected for appellate review the Board does not have jurisdiction over it.  Therefore, it must referred to the RO for appropriate action.  

The issues of entitlement to service connection for left knee strain, entitlement to a rating in excess of 10 percent for thoracolumbar spine strain and right knee strain, and entitlement to compensable ratings for plantar fasciitis with pes planus and a left hand scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 15, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal was requested for the issues of entitlement to service connection for traumatic brain injury and right thigh strain.

2.  On April 8, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal was requested for the issue of entitlement to a rating in excess of 30 percent for PTSD.

3.  Chronic fatigue syndrome was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  A dental disorder for VA compensation purposes is not shown by the evidence of record.

5.  The Veteran's service-connected PTSD is shown to have been manifested by an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, and chronic sleep impairment since his separation from active service on May 8, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issue of entitlement to service connection for traumatic brain injury by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal for the issue of entitlement to service connection for right thigh strain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal for the issue of entitlement to a rating in excess of 30 percent for PTSD from February 10, 2010, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  Chronic fatigue syndrome was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  The criteria for service connection for compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 4.150 (2010).

6.  The criteria for a 30 percent for PTSD effective from May 9, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issues of entitlement to service connection for traumatic brain injury and right thigh strain and entitlement to a rating in excess of 30 percent for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Veteran's statements as to these matters provided in a VA Form 9 received on April 8, 2010, and at his personal hearing in June 2011 are clear and unequivocal.  See, e.g., June 2001 Board hearing transcript, p. 53.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.

VA Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2007, November 2007, and May 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in September 2007.  The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for complaint, treatment, or diagnosis of an injury or disease for chronic fatigue syndrome.  Records show he reported symptoms of insomnia after returning from Iraq.  

On VA examination in September 2008 the Veteran complained of tiredness and an inability to get enough sleep.  He reported he usually slept from four to six hours per night.  The examiner noted that it had been discussed with the Veteran that his symptoms seemed more consistent with a sleep disorder rather than chronic fatigue syndrome.  It was further noted that there was insufficient clinical evidence for a diagnosis of chronic fatigue syndrome and that the symptoms were more likely secondary to poor sleep secondary to knee pain and vivid dreams.  

In his November 2009 VA Form 9 the Veteran suggested that his chronic fatigue should be addressed as related to his knee disorder or PTSD.  At his personal hearing in June 2011 he testified that he had never been provided a diagnosis of chronic fatigue syndrome.  

Based upon the evidence of record, the Board finds that chronic fatigue syndrome was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The September 2008 VA examiner's opinion is persuasive that there is no evidence of a chronic fatigue syndrome disability at this time.  Although the Veteran is competent to report continued symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of a current disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as whether there exists a current disability and to provide a medical nexus between any current disability and service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the claim for entitlement to service connection for chronic fatigue syndrome must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

Dental Disorder Claim

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2010).  The Federal Circuit has held that a "service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 804 (2010). 

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2010).

In this case, service treatment records show that the Veteran complained of pain to tooth number 14 in August 2006.  The examiner noted there was clinical evidence of extensive decay, decay into the pulp, and radiating penetrating pain.  Treatment included removal of decay access and pulpotomy.  There was no indication of injury due to trauma.  

In statements in support of his claim the Veteran reported that he had broken a tooth during a mission in Iraq and that treatment for his tooth had not been completed after his return from deployment.  He testified that a root canal had been performed at Fort Sill, Oklahoma, but that they had not completed treatment and capped the tooth.  He stated he continued to experience dental problems.

Based upon the evidence of record, the Board finds that a dental disorder for VA compensation purposes is not shown by the evidence of record.  Although trauma as described by the Veteran is consistent with the circumstances of his combat service, the evidence demonstrates the treatment provided to tooth number 14 during active service was actually due to decay rather than trauma.  There is no probative evidence of any loss of substance of the body of the maxilla or mandible as a result of trauma or disease such as osteomyelitis.

The Board also notes that the issue of entitlement to service connection for a dental disorder for treatment purposes has been referred for adjudication and the Board has no jurisdiction to review this issue on appeal.  Therefore, the claim for entitlement to service connection for a dental disorder for compensation purposes must be denied.  The preponderance of the evidence is against the claim.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).



General Rating Formula for Mental Disorders:
Rating
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  The Court has held that GAF scale scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations. 

60 ?- 51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

In this case, service treatment records show the Veteran was provided diagnoses of chronic PTSD related to his numerous traumatic experiences serving in Iraq.  A January 2007 report noted he continued to experience symptoms of anxiety with mild panic attacks including patenting breathing, hands shaking and trembling, palms sweating, feelings of irritability, flashbacks, and insomnia with nightmares twice per week.  It was noted that these symptoms resulted in feelings of fatigue.  The diagnoses included adjustment disorder with anxiety and rule out PTSD.  An Axis V global assessment of functioning (GAF) score of 55 was provided.  A subsequent February 2007 report noted a diagnosis of chronic PTSD.  The Veteran reported of feelings of depression and anxiety and insomnia in March 2007.  

Vet Center records dated in July 2007 show the Veteran endorsed symptoms of major depressive disorder including poor sleep and poor energy.  An August 2007 report noted he complained of PTSD, depression, and a sleep disorder.  VA treatment records include a May 2008 traumatic brain injury note which also found symptoms of PTSD.  

In his December 2008 VA Form 9 the Veteran complained of chronic sleep impairment, depressed mood, anxiety, and panic attacks at least weekly.  He asserted, in essence, that a higher rating was warranted for his PTSD in a November 2009 VA Form 9 as a result of his fatigue.  

VA examination in February 2010 noted PTSD symptoms including recurrent distressing dreams of traumatic events, efforts to avoid thoughts, feelings, or conversation associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outburst of anger, and hypervigilance.  It was noted that these symptoms were chronic and had been present since service in Iraq.  A diagnosis of PTSD and a current GAF score of 65 were provided.  

At his personal hearing in June 2011 the Veteran asserted that a 30 percent rating for his PTSD was warranted prior to February 10, 2010.  It was noted that his chronic fatigue was symptomatic of his PTSD and that he had experienced problems after service with his marriage and in his employment as a boat ranger.  

Based upon the evidence of record, the Board finds the Veteran's service-connected PTSD is shown to have been manifested by an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, and chronic sleep impairment since active service.  The February 2010 VA examiner's opinion is persuasive that PTSD symptoms meeting the criteria for a 30 percent rating had been present since the Veteran's return from Iraq.  The claim for PTSD in this case was received in June 2007 less than two months after separation from active service.  Therefore, an increased 30 percent rating is warranted effective from May 9, 2007, the date following the Veteran's separation from active service.










							

ORDER

The appeal as to entitlement to a rating in excess of 30 percent for PTSD from February 10, 2010, is dismissed.

The appeal as to entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal as to entitlement to service connection for right thigh strain is dismissed.

Entitlement to service connection for a dental disorder for compensation purposes is denied.

Entitlement to a 30 percent disability rating for PTSD effective from May 9, 2007, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his remaining claims.  The Board finds, however, that additional development is required as to these issues.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, in statements and testimony in support of his service connection claim for a left knee strain the Veteran asserted that service connection was warranted for this disorder due to aggravation from his service-connected right knee disability.  During VA examination in September 2008 he reported he had first injured his left knee in 2004 when he slipped on ice while running.  X-ray examination at that time revealed a normal radiographic appearance of the left knee.  The examiner's diagnoses included bilateral knee strain.  A subsequent November 2009 VA treatment report provided a diagnosis of patellofemoral syndrome without opinion as to etiology.  In light of the evidence of record, the Board finds an additional examination is required to determine if a current left knee disability was either onset in service or developed as a result of a service-connected right knee disability.

At his June 2011 hearing the Veteran also reported that his service-connected back, right knee, feet, and left hand scar disabilities had increased in severity since his last VA examination.  He stated that he took pain relief medication which took the edge off, but that he experienced constant back pain and had episodes of muscle spasm.  He reported that his right knee sometimes gave out when he walked and that it hurt when he walked up and down stairs.  He also stated that he experienced daily foot pain, and pain and numbness as a result of the middle finger injury to his left hand.  In light of the Veteran's statements that these service-connected disabilities have increased in severity, the Board finds additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination(s) for (a) an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a left knee disorder as a result of active service or that is proximately due to, or alternatively, aggravated by a service-connected right knee disability or other service-connected disability, and (b) findings and conclusions as to the current nature and severity of his service-connected thoracolumbar spine, right knee, bilateral plantar fasciitis with pes planus, and left hand scar disabilities.  

All indicated tests and studies are to be performed, to include range of motion studies.  The examiner must address whether there is any additional limitation of motion due to pain or functional loss for the service-connected disabilities.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issues remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


